Citation Nr: 1446219	
Decision Date: 10/17/14    Archive Date: 10/30/14

DOCKET NO.  13-05 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from October 1954 to October 1957. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office in Cleveland, Ohio (RO).  Jurisdiction rests with the RO in New York, New York. 

The Veteran testified at a hearing before the undersigned Veterans Law Judge, via videoconference, in August 2013.  A transcript of that hearing is associated with the claims file.

The Board notes that in the July 2009 rating decision on appeal, the RO characterized the issues on appeal as petitions to reopen previously denied claims for service connection for right knee and back disabilities.  Evidence received since the last prior denial of the claims, a May 2006 rating decision by the RO, included a relevant service treatment record, namely a Report of Medical History completed in conjunction with an October 1957 military separation examination.  This report was not previously of record.  The provisions of 38 C.F.R. § 3.156(c)(1) provide that if, after VA issues a decision on a claim, it receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  Id.  Thus, the Board considers the Veteran's claims of entitlement to service connection for a right knee disability, and entitlement to service connection for a back disability, as original claims, rather than as claims to reopen.  38 C.F.R. § 3.156(c)(1) (2013).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for a right knee disability and entitlement to service connection for a back disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims of entitlement to service connection for a back disability and a right knee disability so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

VA has a duty to obtain a medical examination when the record contains competent evidence of a current disability or symptoms of a current disability; evidence establishing that an event, injury, or disease occurred in service; an indication that the disability or persistent or recurrent symptoms of a disability may be associated with service or a service-connected disability; and insufficient evidence to decide the case.  38 U.S.C.A. §5103A (West 2002); 38 C.F.R. §3.159(c)(4) (2013); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

With respect to the Veteran's claim for service connection for a right knee disability, the service treatment records reflect that the Veteran injured his right knee in service in January 1955.  He was treated with ace bandage and then was casted for several weeks.  His service separation report of medical history reflects complaints of a bad right knee.  Moreover, the Veteran has testified (at the Board hearing) that he has had ongoing right knee problems since service (his representative also alleged such ongoing complaints since service in the January 2014 informal hearing presentation), and that he currently experiences right knee pain.  Although there is no medical evidence of a current diagnosis of a right knee disability, the Veteran is competent to report pain and other symptoms regarding his right knee.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (noting that lay evidence is competent with regard to facts perceived through the use of the five senses and cautioning that lay testimony that the veteran suffered a particular illness, bronchial asthma, was not competent because matter required medical expertise).  Therefore, a VA examination should be scheduled to determine the existence, nature and etiology of any current chronic right knee disability.  

The evidence reflects that some of the Veteran's service treatment records may have been destroyed in the 1973 fire at the National Personnel Records Center.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991) (where service medical records are unavailable through no fault of the veteran, VA has a heightened obligation to carefully consider the benefit-of-the-doubt rule).  The Veteran has indicated (in a March 2009 statement and testimony) that his back was injured in the same in-service incident which caused him to injure his right knee.  The Veteran has a current diagnosis of a back disability (private treatment records dated in January 2010 through September 2011 reflect diagnoses of lumbar disc displacement and lumbar spinal stenosis) and he has testified that he has had ongoing symptoms since service.  Moreover, in a May 2009 statement the Veteran indicated that his back disability is secondary to his right knee disability.  As such, a VA examination should be scheduled to determine the nature and etiology of any current back disability, to include whether secondary to a current right knee disability.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of all current right knee and back disabilities, to specifically include the currently diagnosed lumbar disc displacement and spinal stenosis of the lumbar spine.

The examiner must review the claims file, to include a copy of this remand, and provide an opinion as to the following:

Whether it is at least as likely as not (ie., 50 percent or better probability) that any current right knee disability and/or back disability, to include the Veteran's currently diagnosed lumbar disc displacement and lumbar spinal stenosis, is/are etiologically related to service, to include the January 1955 service treatment records documenting a twisting injury to the Veteran's right knee and the Veteran's competent lay statements that he hurt his back in service when he injured his right knee.

If the examiner determines that it is at least as likely as not that any current right knee disability is etiologically related to service, but also determines that it is not at least as likely as not that the Veteran's back disability is etiologically related to service, the examiner should provide an opinion as to whether it is at least as likely as not (ie., 50 percent or better probability) that the currently diagnosed back disability (to include the Veteran's currently diagnosed lumbar disc displacement and lumbar spinal stenosis) is due to or chronically aggravated (permanently worsened beyond normal progression of the disorder) by the Veteran's service-connected right knee disability.

In rendering the above requested opinions, the examiner must take into consideration that the Veteran has a current diagnosis of lumbar disc displacement and lumbar spinal stenosis, in addition to any back disability the examiner diagnoses at the examination. 

The rationale for all opinions offered must be provided.
 
2.  Once the above actions have been completed, the RO/AMC must re-adjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).






